Citation Nr: 1137468	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  09-04 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased disability rating in excess of 30 percent for tension and vortex headaches.  

2.  Entitlement to service connection for residuals of a stroke, to include as secondary to service connected tension and vortex headaches.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from July 1982 to June 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned Veteran's Law Judge during a March 2011 travel board hearing.  A transcript of the proceeding has been associated with the claims file.

This matter is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if anything more is required of him.  


REMAND

Reason for Remand:  To obtain private treatment records and a VA examination to assess the severity of the Veteran's service connected migraine headache disability and etiology of any residuals of a stroke

The Veteran's headache disability has been assigned a 30 percent evaluation under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100.  Under this code section, a 30 percent rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  Id.  A 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic adaptability.  Id.

The rating criteria do not define "prostrating" nor has the Court.  Cf.  Fenderson v. West, 12 Vet. App. 119 (1999)(in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

VA treatment records indicate regular complaints of migraine headaches.  A January 2008 CT scan shows that the Veteran had a small hypodensity in the posterior aspect of the right basal ganglia suggesting old lacunar infarction prominent perivascular space.  The examiner indicated that the appearance suggested previous left mastoid surgery.  Otherwise, the examiner indicates that there was a negative unenhanced CT scan of the brain.  

Private treatment records indicate that in March 2008, the Veteran complained of nonspecific dizziness with episodic headaches occurring about two to three times a month and lasting about 20 minutes.  The examiner indicated that the Veteran's dizziness was associated with headaches from time to time.  The examiner provided that the Veteran's CT scan showed right basal ganglionic infarction.  A carotid ultrasound was done and found to be normal.  The Veteran was assessed with right basal ganglion lacunar type infarction with no risk factors identified and migraine without aura.  In a July 2008 treatment note, the Veteran complained of headaches six to seven times a month.  

The Veteran was afforded a VA brain examination and a VA neurological examination in April 2008.  The examiner indicated review of the claims file, to include the January 2008 CT scan mentioned above.  The Veteran complained of headaches about 5-7 times per month, lasting about one hour.  He had severe headaches approximately twice a month, requiring him to use sick leave.  He indicated that his headaches came on suddenly without precipitating factors.  The examiner noted that the Veteran took multiple medications without much relief.  The examiner indicated that there were no functional impairments of the peripheral or autonomic systems.  The Veteran was assessed with headaches with lacunar infarction.  

The Veteran was afforded another VA examination in April 2010 where he complained of headaches three to four times a month lasting from one hour to one or two days.  The Veteran explained that these headaches caused functional loss as they required him to call in sick or leave work because he is unable to function.  He indicated that the headaches are sometimes accompanied vertigo.  

During his March 2011 Board hearing, the Veteran testified that he had eight to nine headaches a month which were severe enough to be completely prostrating.  He testified that when a headache was triggered he would have to lie down in a completely dark room away from noise or light.  He also indicated taking a total of 150 hours of sick leave from January 2011 to March 2011 due to his headaches.  It appears that the Veteran's disability may have increased in severity from the time of his April 2010 VA examination to his March 2011 Board hearing, specifically with the quantity of headaches suffered per month, their severity and duration, and the seemingly increased need to take sick leave.  

Because there is an indication that his condition has worsened, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his migraine headaches.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  On remand, the Veteran should be scheduled for another VA examination to assess the severity of his service-connected migraine headache disability.  The examiner should not only note the quantity of the Veteran's headaches but also their severity and their impact of the Veteran's daily activities or occupational life as well as functional loss.  

On remand, the RO should assist the Veteran in obtaining any employment evidencing his sick and annual leave from January 2011 to the present.  

With respect to the secondary service connection claim, the Veteran was afforded a VA examination in June 2008.  In a June 2008 MRI of the brain revealed small focal hyperintensities in bilateral basal ganglia region along the inferior aspect, which could represent lacunar infarctions or prominent perivascular spaces.  The examiner provided that given the location, he favored prominent perivascular spaces as the etiology.  He then provided that there was no significant abnormality seen.  The examiner opined that the Veteran had prominent perivascular spaces representing the abnormalities on the CT scan of the brain, which were unrelated to his service-connected tension and vortex headaches.  

Nevertheless, the Veteran testified during the March 2011 Board hearing that he was referred to a private hospital facility by the name of Scott and White by his VA physician because some abnormalities in the brain were noted on a CT scan.  The Veteran indicated that his VA physician could not relate the brain anomalies to his headaches and thus referred him to the private facility.  He also testified that this private institution had a shared resource contract with VA.  The Board notes that three private treatment notes have been associated with the claims file.  It is unclear whether the associated records are from Scott and White or if there are more documents that would be relevant to the Veteran's service connection claim.  

VA's duty to assist includes making reasonable efforts to obtain medical evidence and other federal records in the custody of a federal department or agency.  Moreover, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will only end its efforts to obtain records from a Federal department or agency once it concludes that the records sought do not exist or further efforts to obtain the records would be futile.  See 38 C.F.R. § 3.159(c)(2).   There is no indication that the RO attempted to obtain the medical records from Scott and White.  Given the testimony that there was a shared resource agreement with VA, and in light of their pertinence to the appeal, the case must be remanded to obtain the treatment records identified by the Veteran as relevant to his claim on appeal. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and/or non-VA, including treatment records from Scott and White medical center, which have provided treatment pertinent to the issue on appeal.  After the Veteran has signed any appropriate releases all identified pertinent records should be obtained and associated with the claims folder.  

Attempts to procure records should be documented in the file.  If records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2. Attempt to obtain the Veteran's relevant employment records, including statements of annual leave, sick call slips, administrative actions based on his tardiness in performing his job, or any healthcare records.  

If any of the above records cannot be obtained and VA does not have affirmative evidence that they do not exist, inform the Veteran of the records that we were unable to obtain, including what efforts were made to obtain them.  Also inform the Veteran that VA will proceed to decide his appeal without these records unless he is able to submit them.  Allow an appropriate period of time within which to respond.

3. After the above-mentioned development has been completed to the extent possible, the Veteran should again be afforded a VA examination to evaluate the nature and severity of his service-connected migraine headaches.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  The claims folder and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  In providing an assessment of the severity of the migraine headaches, the examiner should specifically address the quantity and severity of his migraines, to include whether these episodes are prostrating episodes, the frequency of any prostrating episodes, and if the headaches produce severe economic inadaptability.  If the Veteran's sick leave records are obtained and associated with the claims file, the examiner should address the missed sick leave.  

4. Schedule the Veteran for a VA examination to determine the nature and etiology of any brain abnormalities, to include residuals of a stroke.  Based on the claims file review, the examiner should, to the best of his ability, render a medical opinion as to whether the Veteran's brain abnormalities are residuals of a stroke and are at least as likely as not (a 50 percent or greater probability) caused by or incurred in active service, or caused or aggravated by the Veteran's service connected migraine headaches.  Conduct all special studies deemed necessary to render the requested opinions.

A complete rationale for all opinions expressed must be provided.  The opinions should address the particulars of this Veteran's service record, medical history, and the relevant medical science as applicable to this claim.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

5. After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


